DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on July 15, 2021.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections have been correspondingly amended, below in this Office action.
In response to Applicant’s amendment of the claims, none of the claim elements/limitations are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
Examiner believes that Applicant’s 103 arguments based on the claim amendments are not applicable in light of the amendments to the 103 rejections, below in this Office action.
On p. 13 of Applicant Response, Applicant argues that it is unreasonable to compare credit card information of Tormey to deficiency information in the amended claim 1, since the deficiency information is designated by relay device, but the credit card information of Tormey is provided by the user only when the user selects one of 
In response, note first that Applicant’s independent claims do not actually explicitly state that the relay device communicates the type of deficiency information that the user terminal needs to provide to the information processing apparatus.  Rather, for the independent claims, the relay device communicates the transmission destinations that the user must send deficiency information (that is, further information needed to complete the transaction) to.  This occurs in multiple examples in the Tormey reference.  As one example, see Tormey, paragraphs [0075]-[0077].  In these paragraphs, an embodiment is described in which the server (relay device here) identifies vendors of interest to a customer, and the customer provides further information to complete the transaction, directly with a vendor by e-mail.  By identifying vendors to be communicated with by e-mail, the server is communicating transmission destinations that the user must send further information to complete the transaction (the deficiency information here) to.
Another example has to do with that, in Tormey, at least some embodiments involve the server communicating via a website.  See Tormey, paragraph [0041].  This is important because, on websites, interface elements which input information and lead to a new webpage commonly operate by linking to new URLs, or web links.  Tormey, paragraphs [0072]-[0074], describe an embodiment in which a server begins the transaction, which may then be handed off to a vendor such that the customer may directly submit credit card information to the vendor.  Paragraph [0074] references 
While the independent claims do not specifically state that the type of information representing the deficiency information is communicated from the relay device/server to the customer, this does appear in the dependent claims.  For example, see dependent 
Claim Interpretation
In response to Applicant’s amendment of the claims, none of the claim elements/limitations are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 10, 13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe, US 20150371157 A1, in view of Tormey, US 20050071239 A1, in view of Pauliac, US 20150149765 A1.
As per Claim 1, Jaffe discloses:
- an information processing system (Figure 1; paragraphs [0021]-[0024] (overall reservation computing network));
- a plurality of information processing apparatuses that perform a plurality of received processing requests (Figure 1; paragraph [0021] (“A system, such as a reservation system 110 described in FIG. 1, can communicate with a plurality of airline systems 150, a plurality of lodging systems 160, a plurality of intermediary systems (not shown in FIG. 1), and/or an on-demand transport arrangement system 170 to provide one or more recommended itineraries for a trip of a user based on a set of user-specific initial travel information.”); paragraph [0038] (“The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”));
- a relay device comprising a processor configured to control a communication interface that relays the plurality of processing requests performed by the plurality of information processing apparatuses (Figure 1; paragraph [0022] (“Depending on implementation, one or more components of the reservation system 110 can be implemented on a computing system, such as a server, laptop, PC, etc., or on multiple computing systems that can communicate with other systems over one or more networks.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121. In response to the reservation system 1120 receiving the user input to order the selected recommended itinerary 121, the recommendation engine 120 can communicate with the respective airline system(s) 150 and/or the lodging system(s) 160 that provide the travel and/or the lodging recommendations specified in the selected recommended itinerary 121 in order to provide reservation requests on behalf of the user. The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”));
- a user terminal that transmits the plurality of processing requests to the relay device (Figure 1; paragraph [0024] (“The UI component 125 can generate and provide one or more user interfaces (UI) 126 to be displayed on a display of a computing device. For example, the UI 126 can be accessible (over one or more networks) by a user's computing device via a portal, such as through a website or an application operable on the computing device. The user can interact with the UI 126 in order to provide input 127 for specifying the user's set of initial travel information 128 (see FIG. 2 as an example).”); paragraph [0037] (“In this manner, if the user determines that one of the recommended itineraries 121 is best suited for his or her trip, but not is not perfect to his or her liking, the user can modify one or more of the travel and/or lodging recommendations.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121.”));
- wherein the relay device transmits each of the plurality of received processing requests to a corresponding information processing apparatus capable of performing the processing request in a case of receiving the plurality of processing requests from the user terminal (Figure 1; paragraph [0024] (“The UI component 125 can generate and provide one or more user interfaces (UI) 126 to be displayed on a display of a computing device. For example, the UI 126 can be accessible (over one or more networks) by a user's computing device via a portal, such as through a website or an application operable on the computing device. The user can interact with the UI 126 in order to provide input 127 for specifying 
- wherein there are a plurality of processing requests (paragraph [0037] (“In this manner, if the user determines that one of the recommended itineraries 121 is best suited for his or her trip, but not is not perfect to his or her liking, the user can modify one or more of the travel and/or lodging recommendations.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121. In response to the reservation system 1120 receiving the user input to order the selected recommended itinerary 121, the recommendation engine 120 can communicate with the respective airline system(s) 150 and/or the lodging system(s) 160 that provide the travel and/or the lodging recommendations specified in the selected recommended itinerary 121 in order to provide reservation requests on behalf of the user. The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”)).
Jaffe fails to disclose wherein, for a processing request, the relay device designates a respective transmission destination of deficiency information, of a plurality of such transmission destinations, and transmits the designated respective transmission destination to the user terminal in a case where there is the deficiency information among pieces of information required for performing the processing request, and the user terminal transmits the deficiency information to the corresponding information processing apparatus according to the transmission destination designated by the relay device.  Tormey discloses wherein, for a processing request, the relay device designates a respective transmission destination of deficiency information, of a plurality of such transmission destinations, and transmits the designated respective transmission destination to the user terminal in a case where there is the deficiency information among pieces of information required for performing the processing request, and the user terminal transmits the deficiency information to the corresponding information processing apparatus according to the transmission destination designated by the relay device (Figure 2A (multiple merchants); paragraph [0012] (user requests; vendors); paragraphs [0039]-[0040]; paragraphs [0046]-[0048] (server contacts vendor about user request; the web-based handoff to the vendor site amounts to the system server sending vendor system contact information to the user, such as a link to the vendor site that gets selected); paragraphs [0072]-[0073] (customer may use intermediary until time to submit credit card information, at which point the user may send the credit card information directly to the vendor)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jaffe such that, for a processing request, the relay device designates a respective transmission destination of deficiency information, of a plurality of such transmission destinations, and transmits the designated respective transmission destination to the user terminal in a case where there is the deficiency information among pieces of information required for performing the processing request, and the user terminal transmits the deficiency information to the corresponding information processing apparatus according to the transmission destination designated by the relay 
The modified Jaffe fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device.  Pauliac discloses wherein the deficiency information is not possible to be acquired in the intermediate device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffee such that the deficiency information is not possible to be acquired in the intermediate device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).

As per Claim 4, Jaffe further discloses wherein there are a plurality of processing requests (paragraph [0037]; paragraph [0038]).
The modified Jaffe fails to disclose an information storing device that stores information regarding a user, wherein, for a processing request, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information.  Tormey further discloses an information storing device that stores information regarding a user, wherein, for a processing request, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the invention includes an information storing device that stores information regarding a user, wherein, for a processing request, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Jaffe fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device.  Pauliac further discloses wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).

As per Claim 7, the modified Jaffe fails to disclose wherein the deficiency information is individual information of a user.  Tormey further discloses wherein the deficiency information is individual information of a user (paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the deficiency information is individual information of a user, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

As per Claim 10, the modified Jaffe fails to disclose wherein the deficiency information is individual information of a user.  Tormey further discloses wherein the deficiency information is individual information of a user (paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the deficiency information is individual information of a user, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Jaffe further discloses wherein there are a plurality of processing requests (paragraph [0037]; paragraph [0038]).
The modified Jaffe fails to disclose wherein, for a processing request, the relay device designates a respective transmission destination of the deficiency information, of a plurality of such transmission destinations, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal.  Tormey further discloses wherein, for a processing request, the relay device designates a respective transmission destination of the deficiency information, of a plurality of such transmission destinations, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that, for a processing request, the relay device designates a respective transmission destination of the deficiency information, of a plurality of such transmission destinations, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Jaffe fails to disclose performing functions by transmitting a processing program.  Tormey further discloses performing functions by transmitting a processing program (paragraph [0055] (JAVA applets here, for example)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the invention performs functions by transmitting a processing program, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Jaffe further discloses wherein there are a plurality of processing requests (paragraph [0037]; paragraph [0038]).
The modified Jaffe fails to disclose wherein, for a processing request, the relay device designates a respective transmission destination of the deficiency information, of a plurality of such transmission destinations, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal.  Tormey further discloses wherein, for a processing request, the relay device designates a respective transmission destination of the deficiency information, of a plurality of such transmission destinations, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified 
The modified Jaffe fails to disclose performing functions by transmitting a processing program.  Tormey further discloses performing functions by transmitting a processing program (paragraph [0055] (JAVA applets here, for example)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the invention performs functions by transmitting a processing program, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 17, the modified Jaffe fails to disclose wherein the processing program acquires the deficiency information and transmits the acquired deficiency information to a preset transmission destination, by being executed in the user terminal.  Tormey further discloses wherein the processing program acquires the deficiency information and transmits the acquired deficiency information to a preset transmission destination, by being executed in the user terminal (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the processing program acquires the deficiency information and transmits the acquired deficiency information to a preset transmission destination, by being executed in the user terminal, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Jaffe discloses:
- a relay device (Figure 1; paragraph [0022] (“Depending on implementation, one or more components of the reservation system 110 can be implemented on a computing system, such as a server, laptop, PC, etc., or on multiple computing systems that can communicate with other systems over one or more networks.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121. In response to the reservation system 1120 receiving the user input to order the selected recommended itinerary 121, the recommendation engine 120 can communicate with the respective airline system(s) 150 and/or the lodging system(s) 160 that provide the travel and/or the lodging recommendations specified in the selected recommended itinerary 121 in order to provide reservation requests on behalf of the user. The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”));
- a processor configured (Figure 1; paragraph [0022] (“Depending on implementation, one or more components of the reservation system 110 can be implemented on a computing system, such as a server, laptop, PC, etc., or on multiple computing systems that can communicate with other systems over one or more networks.”));
- control a communication interface to transmit each of a plurality of received processing requests to a corresponding information processing apparatus capable of performing the processing request, in a case where the plurality of processing requests have been received from a user terminal (Figure 1; 
- wherein there are a plurality of processing requests (paragraph [0037] (“In this manner, if the user determines that one of the recommended itineraries 121 is best suited for his or her trip, but not is not perfect to his or her liking, the user can modify one or more of the travel and/or lodging recommendations.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121. In response to the reservation system 1120 receiving the user input to order the selected recommended itinerary 121, the recommendation engine 120 can communicate with the respective airline system(s) 150 and/or the lodging system(s) 160 that provide the travel and/or the lodging recommendations specified in the selected recommended itinerary 121 in order to provide reservation requests on behalf of the user. The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”)).
Jaffe fails to disclose, for a processing request, designate a respective transmission destination of deficiency information, of a plurality of such transmission destinations, and control the communication interface to transmit the designated respective transmission destination to the user terminal, in a case where there is the deficiency information among pieces of information required for performing processing request; and the user terminal transmits the deficiency information to the corresponding information processing apparatus according to the respective transmission destination designated by the relay device.  Tormey discloses, for a processing request, designate a respective transmission destination of deficiency information, of a plurality of such transmission destinations, and control the communication interface to transmit the designated respective transmission destination to the user terminal, in a case where there is the deficiency information among pieces of information required for performing the processing request; and the user terminal transmits the deficiency information to the corresponding information processing apparatus according to the respective transmission destination designated by the relay device (Figure 2A (multiple merchants); paragraph [0012] (user requests; vendors); paragraphs [0039]-[0040]; paragraphs [0046]-[0048] (server contacts vendor about user request; the web-based handoff to the vendor site amounts to the system server sending vendor system contact information to the user, such as a link to the vendor site that gets selected); paragraphs [0072]-[0073] (customer may use intermediary until time to submit credit card information, at which point the user may send the credit card information directly to the vendor)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jaffe such that, for a processing request, the invention designates a respective transmission destination of deficiency information, of a 
The modified Jaffe fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device.  Pauliac discloses wherein the deficiency information is not possible to be acquired in the intermediate device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffee such that the deficiency information is not possible to be acquired in the intermediate device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).

As per Claim 20, Jaffe discloses:
- a non-transitory computer readable medium storing a program causing a computer to execute (Figure 1; paragraph [0022] (“According to one example, the reservation system 110 can include a system interface 115, a recommendation engine 120, a user interface (UI) component 125, and a data store 135. The components of the reservation system 110 can combine to (i) receive a set of initial travel information of a trip for a user based on received user input, (ii) communicate with the airline systems 150, lodging systems 150, and/or the intermediary systems to receive a set of data based on the set of initial travel information, and (iii) determine one or more recommended itineraries for the trip based on the received set of data. Depending on implementation, one or more components of the reservation system 110 can be implemented on a computing system, such as a server, laptop, PC, etc., or on multiple computing systems that can communicate with other systems over one or more networks. In some examples, a computing system can operate or execute an application to perform one or more of the processes described by the various components of the transport arrangement system.”));
- transmitting each of a plurality of received processing requests to a corresponding information processing apparatus capable of performing the processing request, in a case where the plurality of processing requests have been received from a user terminal (Figure 1; paragraph [0024] (“The UI component 125 can generate and provide one or more user interfaces (UI) 126 to be displayed on a display of a computing device. For example, the UI 126 can be accessible (over one or more networks) by a user's computing device via a portal, such as through a website or an application operable on the computing device. The user can interact with the UI 126 in order to provide input 127 for specifying the user's set of initial travel information 128 (see FIG. 2 as an example).”); paragraph [0037] (“In this manner, if the user determines that one of the recommended itineraries 121 is best suited for his or her trip, but not is not perfect to his or her liking, the user can modify one or more of the travel and/or lodging recommendations.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121. In response to the reservation system 1120 receiving the user input to order the selected recommended itinerary 121, the recommendation engine 120 can communicate with the respective airline system(s) 150 and/or the lodging system(s) 160 that provide the travel and/or the lodging recommendations specified in the selected recommended itinerary 121 in order to provide reservation requests on behalf of the user. The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”));
- wherein there are a plurality of processing requests (paragraph [0037] (“In this manner, if the user determines that one of the recommended itineraries 121 is best suited for his or her trip, but not is not perfect to his or her liking, the user can modify one or more of the travel and/or lodging 
Jaffe fails to disclose, for a processing request, designating a respective transmission destination of deficiency information, of a plurality of such transmission destinations, and transmitting the designated respective transmission destination to the user terminal, in a case where there is the deficiency information among pieces of information required for performing the processing request; and the user terminal transmits the deficiency information to the corresponding information processing apparatus according to the respective transmission destination designated by the relay device.  Tormey discloses, for a processing request, designating a respective transmission destination of deficiency information, of a plurality of such transmission destinations, and transmitting the designated respective transmission destination to the user terminal, in a case where there is the deficiency information among pieces of information required for performing the processing request; and the user terminal transmits the deficiency information to the corresponding information processing apparatus according to the respective transmission destination designated by the relay device (Figure 2A (multiple merchants); paragraph [0012] (user requests; vendors); paragraphs [0039]-[0040]; paragraphs [0046]-[0048] (server contacts vendor about user request; the web-based handoff to the vendor site amounts to the system server sending vendor system contact information to the user, such as a link to the vendor site that gets selected); paragraphs [0072]-[0073] (customer may use intermediary until time to submit credit card information, at which point the user may send the credit card information directly to the vendor)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jaffe such that, for a processing request, the invention designates a respective transmission destination of deficiency information, of a plurality of such transmission destinations, and transmits the designated respective transmission destination to the user terminal, in a case where there is the deficiency information among pieces of information required for performing the processing request; and the user terminal transmits the deficiency information to the corresponding information processing apparatus according to the respective transmission destination designated by the relay device, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Jaffe fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device.  Pauliac discloses wherein the deficiency information is not possible to be acquired in the intermediate device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffee such that the deficiency information is not possible to be acquired in the intermediate device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).

Claim(s) 2-3, 5-6, 8-9, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Tormey in further view of Pauliac in further view of Dunn, US 20070038765 A1.

The modified Jaffe fails to disclose wherein, for a processing request, in a case where the relay device transmits the processing request from the user terminal to the information processing apparatus, the relay device instructs the user terminal to transmit information of a type among types of received information, as the deficiency information.  Tormey further discloses wherein, for a processing request, in a case where the relay device transmits the processing request from the user terminal to the information processing apparatus, the relay device instructs the user terminal to transmit information of a type among types of received information, as the deficiency information (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that, for a processing request, in a case where the relay device transmits the processing request from the user terminal to the information processing apparatus, the relay device instructs the user terminal to transmit information of a type among types of received information, as the deficiency information, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Jaffe fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device.  Pauliac further discloses wherein the deficiency information is not possible to be acquired in the intermediate device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the deficiency information is not possible to be acquired in the intermediate device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).
The modified Jaffe fails to disclose, for a processing request, the device receives information regarding a type of information required for performing the processing request from the information processing apparatus.  Dunn discloses, for a processing request, the device receives information regarding a type of information required for performing the processing request from the information processing apparatus (paragraph [0097]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that, for a processing request, the device receives information regarding a type of information required for performing the processing request from the information processing apparatus, as disclosed by Dunn, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 3, Jaffe further discloses wherein there are a plurality of processing requests (paragraph [0037]; paragraph [0038]).
The modified Jaffe fails to disclose wherein the relay device stores the type of information which is not possible to be acquired in the relay device, in advance, and, for a processing request, the relay device instructs the user terminal to transmit information as the deficiency information in a case where the relay device receives information regarding the type of information required for performing the processing request from the information processing apparatus, and there is the information of the type among the types of the received information.  Tormey further discloses wherein the relay device stores the type of information which is not possible to be acquired in the relay device, in advance, and, for a processing request, the relay device instructs the user terminal to transmit information as the deficiency information in a case where the relay device receives information regarding the type of information required for performing the processing request from the information processing apparatus, and there is the information of the type among the types of the received information (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraphs 
The modified Jaffe fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device.  Pauliac further discloses wherein the deficiency information is not possible to be acquired in the intermediate device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffee such that the deficiency information is not possible to be acquired in the intermediate device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).

As per Claim 5, Jaffe further discloses wherein there are a plurality of processing requests (paragraph [0037]; paragraph [0038]).
The modified Jaffe fails to disclose an information storing device that stores information regarding a user, wherein, for a processing request, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information.  Tormey further discloses an information storing device that stores information regarding a user, wherein, for a processing request, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the invention includes an information storing device that stores information regarding a user, wherein, for a processing request, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Jaffe fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device.  Pauliac further discloses wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).


The modified Jaffe fails to disclose an information storing device that stores information regarding a user, wherein, for a processing request, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information.  Tormey further discloses an information storing device that stores information regarding a user, wherein, for a processing request, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the invention includes an information storing device that stores information regarding a user, wherein, for a processing request, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Jaffe fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device.  Pauliac further discloses wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).

As per Claim 8, the modified Jaffe fails to disclose wherein the deficiency information is individual information of a user.  Tormey further discloses wherein the deficiency information is individual information of a user (paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the deficiency information is individual information of a user, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 9, the modified Jaffe fails to disclose wherein the deficiency information is individual information of a user.  Tormey further discloses wherein the deficiency information is individual information of a user (paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the deficiency information is individual information of a user, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 11, the modified Jaffe fails to disclose wherein the deficiency information is individual information of a user.  Tormey further discloses wherein the deficiency information is individual 

As per Claim 12, the modified Jaffe fails to disclose wherein the deficiency information is individual information of a user.  Tormey further discloses wherein the deficiency information is individual information of a user (paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the deficiency information is individual information of a user, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Jaffe further discloses wherein there are a plurality of processing requests (paragraph [0037]; paragraph [0038]).
The modified Jaffe fails to disclose wherein, for a processing request, the relay device designates a respective transmission destination of the deficiency information, of a plurality of such transmission destinations, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal.  Tormey further discloses wherein, for a processing request, the relay device designates a respective transmission destination of the deficiency information, of a plurality of such transmission destinations, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that, for a processing request, the relay device designates a respective transmission destination of the deficiency information, of a plurality of such transmission destinations, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Jaffee fails to disclose performing functions by transmitting a processing program.  Tormey further discloses performing functions by transmitting a processing program (paragraph [0055] (JAVA applets here, for example)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the invention performs functions by transmitting a processing program, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Jaffe further discloses wherein there are a plurality of processing requests (paragraph [0037]; paragraph [0038]).
The modified Jaffe fails to disclose wherein, for a processing request, the relay device designates a respective transmission destination of the deficiency information, of a plurality of such transmission destinations, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal.  Tormey further discloses wherein, for a processing request, the relay device designates a respective transmission destination of the deficiency information, of a plurality of such transmission destinations, the deficiency information is acquired, and causing the 
The modified Jaffee fails to disclose performing functions by transmitting a processing program.  Tormey further discloses performing functions by transmitting a processing program (paragraph [0055] (JAVA applets here, for example)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the invention performs functions by transmitting a processing program, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Tormey in further view of Pauliac in further view of Wyatt, US 20140195604 A1.
As per Claim 18, the modified Jaffe fails to disclose wherein there are a plurality of transmission destinations.  Tormey further discloses wherein there are a plurality of transmission destinations (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraphs [0046]-[0048]; paragraphs [0072]-[0073]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that there are a plurality of transmission destinations, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Jaffe fails to disclose wherein the user terminal includes a storing device that stores list information in which a plurality of transmission destinations having a permission of transmitting information is registered in advance; and a controller that via a display panel notifies a user of a message indicating that a transmission destination is not included in the list information, in a case where a transmission destination to which information attempts to be transmitted by the processing program being executed is not included in the list information stored in the storing device.  Wyatt discloses wherein the user terminal includes a storing device that stores list information in which a plurality of transmission destinations having a permission of transmitting information is registered in advance; and a controller that via a display panel notifies a user of a message indicating that a transmission destination is not included in the list information, in a case where a transmission destination to which information attempts to be transmitted by the processing program being executed is not included in the list information stored in the storing device (Figure 8; paragraph [0041]; paragraph [0065]; paragraph [0075]; paragraph [0105]; paragraph [0108]; paragraphs [0116]-[0119]; paragraph [0123]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Jaffe such that the user terminal includes a storing device that stores list information in which a plurality of transmission destinations having a permission of transmitting .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Salway, US 20130151291 A1 (system and method for building on-demand aviation trip);
b.  Sergio, US 20060229958 A1 (system, method, and computer program product for reconciling financial data from multiple sources).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NATHAN ERB/Primary Examiner, Art Unit 3628